DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 25 July 2022.  Claims 1-29 are pending of which claim 1 is currently amended.  Claims 6-29 have been withdrawn from consideration.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Acknowledgment is made to Applicant’s claim amendments received 25 July 2022.  The rejections to the claims presented under 35 USC 102 in the Office Action of 26 April 2022 have been withdrawn.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2013/01401671 to Hinatsu et al. (Hinatsu) in view of US Patent No. 6,254,741 to Stuart et al. (Stuart).
As to claims 1 and 3, Hinatsu teaches a membrane electrode gasket assembly comprising a separating membrane (15) having a first face and a second face, a first electrode (13) arranged in contact with the first membrane face, a second electrode (14) arranged in contact with the second membrane face, and an insulating gasket (10b(ii)/10a(ii)) holding the separating membrane (15), the first electrode (13) and the second electrode (14) as one body, the gasket (10b(ii)/10a(ii)) comprising a first face for contacting with an anode-side frame (left 17), a second face for contacting with a cathode-side frame (right 17), a slit part (indented parts in the frames) opening towards an inner peripheral side of the gasket and receiving an entire periphery of the separation membrane (15), first electrode (13) and second electrode (14), a first part (to the let of the indented slit part) and a second part (to the right of the indented slit part), the first part and the second part facing each other across the slit part in a direction crossing the first face and the second fact, the first part having the first face and the second part having the second face, and a continuous part peripherally outside the indented slit part, the continuous part uniting the first part and the second part into one joined body and sealing an outer peripheral end of the slit part under use, wherein the first part and the second part sandwich the entire periphery of the separating membrane (15), the first electrode (13) and the second electrode (14) so as to hole them as one body (Paragraphs 0033, 0048 and 0069; Figures 1C and 6(ii)).
However, Hinatsu fails to further teach that the gasket comprises an alkali-resistant elastomer.  However, Stuart also discusses electrolytic cell stacks and teaches that all the non-metal components of the cell stack should be made from a compressible elastomeric material, including the circulation frames, in order to enhance cell sealability and eliminate the need for separate gaskets and allow the circulation frames to themselves provide an effective seal (Column 3, Lines 11-25).
Therefore, it would have been obvious to one or ordinary skill in the art at the time of filing to modify the apparatus of Hinatsu by forming the gasket components as described above of an elastomeric material in order to enhance cell sealability and eliminate the need for additional gaskets as taught by Stuart.  This elastomeric material would be alkali resistant as Stuart teaches it provides an effective seal in an alkali medium when used in alkaline water electrolysis (Column 1, Line 10-24).
As to claim 2, the combination of Hinatsu and Stuart teaches the apparatus of claim 1.  Hinatsu further teaches that the first electrode (13) can comprises, for example, coated nickel mesh, thus a first electrode comprising a porous plate with a degree of flexibility (Paragraph 0034).
As to claim 4, the combination of Hinatsu and Stuart teaches the apparatus of claim 1.  Hinatsu further teaches that the second electrode (14) can comprises, for example, coated nickel mesh, thus a second electrode comprising a porous plate with a degree of rigidity (Paragraph 0034).
As to claim 5, the combination of Hinatsu and Stuart teaches the apparatus of claim 1.  Hinatsu further teaches that the second electrode (14) can comprises, for example, coated nickel mesh, thus a second electrode comprising a porous plate with a degree of flexibility (Paragraph 0034).

Response to Arguments
Applicant's arguments filed 25 July 2022 have been fully considered but they are not persuasive.
Applicant’s argue that there would be no motivation to form the gasket components of Hinatsu of an elastomeric material and that doing so would in fact destroy Hinatsu.  However, as discussed above, the Examiner disagrees in view of Stuart.  
Applicant’s further argue that Hinatsu fails to teach that the gasket is a “single body”.  However, the Examiner disagrees and maintains that two components joined tightly together for providing the same purpose could appropriately be considered being joined together to form a single body.  However, even were this interpretation be considered too broad, merely making two components integrated is not patentable (MPEP 2144.04 V B).  Furthermore, Stuart also provides excellent prior art motivation to form the components of Hinatsu into a single permanently joined body, Hinatsu teaches that thermally bonding the elastomeric material together provides the most preferable sealing means for a cell stack (Column 4, Lines 6-14).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CIEL P Contreras/Primary Examiner, Art Unit 1794